



_____________________________________________________________________________
EXHIBIT 10.4




SALE OF AURA GRAND APARTMENTS
22101 GRAND CORNER DRIVE,
KATY, TEXAS


* * *


PURCHASE AND SALE AGREEMENT




Between


GGT TRG GRAND LAKES TX, LLC,
AS SELLER


AND


LLOYD JONES CAPITAL LLC,
AS PURCHASER


* * *


EFFECTIVE DATE: JUNE 30, 2016










______________________________________________________________________________






--------------------------------------------------------------------------------






Table of Contents


ARTICLE 1 PURCHASE AND SALE OF PROPERTY    
1.1    Land    
1.2    Improvements    
1.3    Personal Property    
1.4    Leases    
1.5    Licenses    
1.6    Security Deposits    
1.7    Guaranties1
1.8    Contracts    
1.9    Permits    
1.10    Intangibles    
ARTICLE 2 PURCHASE PRICE AND DEPOSIT    
2.1    Payment    
2.2    Deposit    
ARTICLE 3 TITLE AND SURVEY    
3.1    State of Title to be Conveyed    
3.2    Title Commitment and Survey    
ARTICLE 4 PROPERTY INFORMATION    
4.1    Property Information    
ARTICLE 5 PURCHASER’S DUE DILIGENCE    
5.1    Purchaser’s Due Diligence    
5.2    As Is, Where Is    
ARTICLE 6 REPRESENTATIONS AND WARRANTIES
6.1    Seller’s Representations and Warranties    
6.2    Purchaser’s Representations and Warranties    
6.3    Knowledge    
6.4    Survival    




--------------------------------------------------------------------------------





ARTICLE 7 COVENANTS OF PURCHASER AND SELLER    
7.1    Operation of Property    
7.2    Governmental Notices    
7.3    Litigation    
7.4    Tradenames and Service Marks    
ARTICLE 8 CONDITIONS PRECEDENT TO CLOSING    
8.1    Conditions Precedent to Purchaser’s Obligation to Close    
8.2    Conditions Precedent to Seller’s Obligation to Close    
8.3    Failure of a Condition    
8.4    Representations and Warranties    
ARTICLE 9 CLOSING    
9.1    Closing Date    
9.2    Seller’s Obligations at the Closing    
9.3    Purchaser’s Obligations at the Closing    
9.4    Escrow    
9.5    Costs and Adjustments at Closing    
ARTICLE 10 DAMAGE AND CONDEMNATION    
10.1    Damage    
10.2    Condemnation and Eminent Domain    
10.3    Uniform Vendor and Purchaser Risk Act Not Applicable    
ARTICLE 11 REMEDIES AND ADDITIONAL COVENANTS    
11.1    Seller Default At or Before Closing    
11.2    Seller Default From and After Closing    
11.3    Purchaser Default    
11.4    Delivery of Materials    
ARTICLE 12 BROKERAGE COMMISSION    
12.1    Brokers    
12.2    Indemnity    
ARTICLE 13 NOTICES    
13.1    Written Notice    




--------------------------------------------------------------------------------





13.2    Method of Transmittal    
13.3    Addresses    
ARTICLE 14 ASSIGNMENT    
ARTICLE 15 MISCELLANEOUS    
15.1    Entire Agreement    
15.2    Modifications
15.3    Gender and Number    
15.4    Captions    
15.5    Successors and Assigns    
15.6    Controlling Law    
15.7    Exhibits    
15.8    No Rule of Construction    
15.9    Severability    
15.10    Time of Essence    
15.11    Business Days    
15.12    No Memorandum    
15.13    Press Releases    
15.14    Attorneys’ Fees and Costs    
15.15    Counterparts and Expiration of Offer    
15.16    Waiver of Jury Trial    
15.17    Confidentiality    
15.18    Jurisdiction and Service of Process
15.19    Exculpation    
15.20    Exclusive Negotiations    






--------------------------------------------------------------------------------







EXHIBITS AND SCHEDULES


Exhibits


Exhibit A –    Legal Description
Exhibit B –     Escrow Agreement
Exhibit C –     Form of Special Warranty Deed
Exhibit D –     Form of Bill of Sale
Exhibit E –     Form of Assignment and Assumption Agreement
Exhibit F –     Form of Tenant Notification Letter
Exhibit G –     Form of Quit Claim Assignment




Schedules


Schedule 1.4    –    Rent Roll
Schedule 1.5    –    Licenses
Schedule 1.8    –    Contracts
Schedule 4.1    –    Property Information
Schedule 6.1.3    –    Litigation
Schedule 6.1.8    –    Violations of Law






--------------------------------------------------------------------------------






PURCHASE AND SALE AGREEMENT


This PURCHASE AND SALE AGREEMENT (this “Agreement”) is made and entered into as
of the date set forth on the cover page hereof (the “Effective Date”), by and
between GGT TRG GRAND LAKES TX, LLC, a Delaware limited liability company
(“Seller”), and LLOYD JONES CAPITAL LLC, a Florida limited liability company, or
its assigns permitted pursuant to Article 14 (“Purchaser”).
ARTICLE 1 PURCHASE AND SALE OF PROPERTY
On the terms and conditions stated in this Agreement, Seller hereby agrees to
sell to Purchaser and Purchaser hereby agrees to purchase from Seller all of the
following described property (collectively, the “Property”):
1.1 Land. Seller’s fee simple interest in and to all of that certain tract of
land situated at 22101 Grand Corner Drive, Fort Bend County, Texas, and
described more particularly in Exhibit A attached hereto and incorporated herein
by reference, together with all rights and appurtenances pertaining to such
land, including, without limitation, all of Seller’s right, title and interest
in and to (i) all minerals, oil, gas, and other hydrocarbon substances thereon;
(ii) all adjacent strips, streets, roads, alleys and rights-of-way, public or
private, open or proposed; (iii) all development rights, covenants, easements,
privileges, and hereditaments, whether or not of record, and (iv) all access,
air, water, riparian, development, utility, and solar rights (collectively, the
“Land”).
1.2 Improvements. A multi-family apartment project, and all other improvements
and structures constructed on the Land in connection therewith (the
“Improvements”).
1.3 Personal Property. All of Seller’s right, title and interest in and to the
following (collectively, the “Personal Property”; provided, the “Personal
Property” shall specifically exclude any property owned by tenants under
leases):
1.3.1 mechanical systems, fixtures, machinery and equipment comprising a part of
or attached to or located upon the Improvements;
1.3.2 maintenance equipment and tools, if any, owned by Seller and used
exclusively in connection with, and located in or on, the Improvements;
1.3.3 site plans, as-built plans and specifications and floor plans in Seller’s
possession, if any, that relate to the Land or Improvements;


1



--------------------------------------------------------------------------------





1.3.4
    subject to Section 7.4.2, pylons and other sign structures situated on or at
the Land or Improvements; and
1.3.5
    other tangible personal property owned by Seller and used exclusively in
connection with, and located in or on, the Land or Improvements as of the
Effective Date and as of the Closing (as hereinafter defined).
1.4 Leases. Seller’s right, title and interest in all leases with tenants or
other persons or entities leasing all or any portion of the Improvements (the
“Leases”), a current list of which is shown on the rent roll attached as
Schedule 1.4.
1.5 Licenses. Seller’s right, title and interest in all licenses, license
agreements and other similar agreements with licensees or other persons or
entities using any portion of the Improvements (collectively, the “Licenses”), a
current list of which is attached hereto as Schedule 1.5.
1.6 Security Deposits. Seller’s right, title and interest in all refundable
security deposits held by Seller in connection with the Leases and not applied
pursuant to the terms thereof.
1.7 Guaranties. Seller’s right, title and interest in any and all guaranties of
the Leases, if any.
1.8 Contracts. Subject to Section 7.1.2 hereof, Seller’s right, title and
interest in all contract rights related to the Land, Improvements, Personal
Property or Leases that will remain in existence after Closing, to the extent
assignable, including, without limitation, Seller’s interest in the following:
parking, management, maintenance, commission, supply or service contracts
(collectively, the “Contracts”), a current list of which is attached hereto as
Schedule 1.8, provided that Contracts shall specifically exclude the following:
(i) the existing property management agreement that will be terminated as of the
time of Closing, (ii) the surety and maintenance bonds referred to in Section
7.5, (iii) any warranties or guaranties made by Seller related to the Land,
Improvements, Personal Property or Leases made outside of this Agreement and
(iv) any warranties or guaranties made by any Related Entity. “Related Entity”
means TRG Grand Corner, L.P., TRG –Grand Corner GP, LLC, Trinsic Residential
Group, LP, Akard Street Partners, L.P., Trinsic Residential Builders, LLC
(“General Contractor”), and all direct or indirect, parents, affiliates and
subsidiaries thereof and all entities related to the foregoing, and all
officers, directors, employees, trustees, shareholders, members, managers,
partners, principals, agents and representatives of any of the foregoing.


2



--------------------------------------------------------------------------------





1.9 Permits. Seller’s right, title and interest in all permits, licenses,
certificates of occupancy, if any, entitlements and governmental approvals that
relate to the Land, Improvements, Personal Property, Leases, or Contracts, to
the extent assignable (collectively, the “Permits”).
1.10 Intangibles. Seller’s right, title and interest, if any, in and to the
following items, to the extent assignable and without warranty: consents,
licenses, approvals, certificates, development rights, warranties (including all
assignable termite warranties and bonds, but excluding any warranties made (a)
by Seller related to the Land, Improvements, Personal Property or Leases made
outside of this Agreement or (b) by any Related Entity), resident and tenant
files for current residents and tenants, if any and to the extent owned by
Seller and assignable (collectively, the “Intangibles”); provided that
Intangibles not include (i) the name “Aura” or any reference thereto or
derivative thereof or the logo including such name, or any variation or
derivative thereof; and (ii) any web sites, web content, web design, links,
Internet domain names, manuals and instruction materials, marketing materials
relating to the Land, the Improvements and/or Personal Property.
ARTICLE 2 PURCHASE PRICE AND DEPOSIT
2.1 Payment. The purchase price for the Property (the “Purchase Price”) is
Forty-One Million and 00/100 Dollars ($41,000,000.00). The cash due at Closing
on account of the Purchase Price shall be subject to adjustment as set forth in
this Agreement. The Purchase Price shall be paid by wire transfer of immediately
available funds at the Closing. Seller and Purchaser shall mutually agree, each
acting in good faith, on the allocation of the Purchase Price among the Land,
Personal Property and Improvements prior to the Closing. Such agreed upon
allocation shall be used solely for transfer, sales and similar tax purposes and
in any declaration or filing with any governmental authority in connection with
the same. The allocation of the Purchase Price for all other purposes, whether
for local, state or federal taxes or otherwise, shall not be restricted by this
Agreement and shall not require the consent of the other party.
2.2 Deposit.
2.2.1 Simultaneously with the Effective Date, Purchaser shall deposit with
Republic Title of Texas, Inc., Attention: Jennifer Haden (the “Escrow Agent”) by
bank wire transfer the sum of Two Hundred Fifty Thousand and 00/100 Dollars
($250,000.00), as a non-refundable deposit (except as otherwise provided herein)
to assure Purchaser’s performance hereunder (together with all interest thereon
if any, the “Initial Deposit”). Prior to making the Initial Deposit, Seller,
Purchaser and the Escrow Agent shall enter into an escrow agreement
substantially in the form of Exhibit B attached hereto (the “Escrow Agreement”).
So long as Purchaser does not terminate this Agreement as provided in Section
5.1.4, then no later than the


3



--------------------------------------------------------------------------------





expiration of the Study Period (as hereinafter defined), Purchaser shall deposit
with the Escrow Agent by bank wire transfer the additional sum of Two Hundred
Fifty Thousand and 00/100 Dollars ($250,000.00) (the “Second Deposit”), as a
non-refundable deposit (except as otherwise provided herein) to assure
Purchaser’s performance hereunder. The Initial Deposit and the Second Deposit,
in the total amount of Five Hundred Thousand and 00/100 Dollars ($500,000.00),
and the Extension Deposit (as defined below), if made, together with all
interest thereon, if any (less independent consideration in the amount of One
Hundred and 00/100 Dollars ($100.00)), are referred to collectively as the
“Deposit.”
2.2.2
    Escrow Agent shall place the Initial Deposit, the Second Deposit (if made)
and the Extension Deposit (if made) in an interest-bearing escrow account at a
federally-insured (to the extent of the FDIC limits) commercial bank acceptable
to both Seller and Purchaser. The Escrow Agent shall hold the Deposit in
accordance with this Agreement and the Escrow Agreement. At Closing (as
hereinafter defined), Escrow Agent shall deliver the Deposit to Seller and
credit the Deposit against the Purchase Price.
ARTICLE 3 TITLE AND SURVEY
3.1 State of Title to be Conveyed. Title to the Property shall be conveyed to
Purchaser at Closing in fee simple by Special Warranty Deed, free and clear of
any and all liens, mortgages, deeds of trust, security interests and other
encumbrances, except for the following (collectively, the “Permitted
Exceptions”): (i) real property taxes and assessments attributable to the
Property for the year in which Closing occurs and thereafter, not yet due and
payable; (ii) zoning and other regulatory laws and ordinances affecting the
Property; (iii) any easement, right of way, limitation, encroachment, conflict,
discrepancy, overlapping of improvements, protrusion, lien, encumbrance,
restriction, condition, covenant, exception or other matter with respect to the
Property that is reflected or addressed on the Survey or the Title Commitment to
which Purchaser fails to timely object pursuant to Section 3.2.3 or 3.2.4 of
this Agreement; (iv) any Purchaser’s Objection (as hereinafter defined) that
remains uncured and has been waived and deemed approved by Purchaser in writing,
for whatever reason, at the earlier to occur of (A) Closing hereunder or (B)
five (5) Business Days after Seller notifies Purchaser that Seller is unwilling
or unable to cure or modify Purchaser’s Objections to the reasonable
satisfaction of Purchaser, and (v) the rights and interests of parties claiming
under the Leases post Closing.
3.2 Title Commitment and Survey.
3.2.1 Seller shall obtain a title commitment (the “Title Commitment”) issued by
First American Title Insurance Company (the “Title Company”) for a TLTA owner’s
policy of title insurance (on the current T-1 Form) in the amount of the
Purchase Price with respect to the


4



--------------------------------------------------------------------------------





Property issued by the Title Company. Seller shall deliver copies of the Title
Commitment and all legible copies of the items listed as title exceptions
therein to Purchaser within five (5) days after the Effective Date.
3.2.2 Within three (3) Business Days of the Effective Date, Seller shall deliver
to Purchaser Seller’s latest survey of the Land. Purchaser may obtain, at
Purchaser’s sole cost and expense, a new survey or revise, modify, or re-certify
an existing survey (the “Survey”) as necessary in order for the Title Company to
amend the survey exception from the Title Policy or to otherwise satisfy Buyer’s
objectives. Purchaser shall deliver a copy of the Survey the Title Company
within three (3) days after Purchaser’s receipt of the Survey.
3.2.3 If (i) the Survey shows any easement, right-of-way, encroachment,
conflict, protrusion or any other matter that is unacceptable to Purchaser, or
(ii) any exceptions or items appear on or in the Title Commitment (and/or the
legible title exceptions documents) that are unacceptable to Purchaser,
Purchaser shall, within five (5) Business Days after the later of Purchaser’s
receipt of the Title Commitment, legible exception documents and the Survey,
notify Seller in writing of such matters (“Purchaser’s Objections”). Except for
Purchaser’s Objections that are timely raised pursuant to the preceding
sentence, Purchaser shall be deemed to have accepted the form and substance of
the Survey, all matters shown thereon, and all exceptions to the Title
Commitment and other items shown thereon. Within five (5) days after Seller’s
receipt of Purchaser’s Objections, Seller shall notify Purchaser in writing of
the Purchaser’s Objections, if any, which Seller elects to attempt to cure at or
prior to Closing. Seller’s failure to provide such a notice will be deemed an
election by Seller not to cure any Purchaser’s Objections. In no event will
Purchaser be deemed to waive any of Purchaser’s Objections if Seller fails to
deliver a response to Purchaser’s Objections in accordance with this Section 3.
If Seller is unable or unwilling to eliminate or modify all of Purchaser’s
Objections to the commercially reasonable satisfaction of Purchaser, Purchaser
may (as its sole and exclusive remedy) terminate this Agreement by delivering
written notice to Seller by 5:00 p.m. (Central time) on the last day of the
Study Period (as hereinafter defined), in which event the Deposit will be
returned to Purchaser, and neither party shall have any rights or obligations
under this Agreement (other than any obligations of either party that expressly
survive termination).
3.2.4 If any revision or update to the Survey or any supplemental title
commitment or update issued subsequent to the date of the original Title
Commitment discloses any matters not set forth on the original Survey or the
original Title Commitment, then, no later than the later of (i) the expiration
of the Study Period, or (ii) five (5) Business Days after Purchaser’s receipt of
the updated Survey, or (iii) five (5) Business Days after Purchaser’s receipt of
the supplemented or updated Title Commitment and any related exception document,
as applicable, Purchaser shall have the right to object to any such matter, in
which event the same procedures for response, termination and waiver set forth
above shall apply to such new


5



--------------------------------------------------------------------------------





Purchaser’s Objections. Notwithstanding the foregoing, in the event that any
such matter not set forth on the original Survey or the original Title
Commitment is the result of an intentional act of Seller after the Effective
Date that is not otherwise permitted under this Agreement, then Purchaser shall
be permitted to pursue the remedies provided in Section 11.1 hereof.
3.2.5 Notwithstanding anything contained herein to the contrary, Seller shall
have no obligation to take any steps, bring any action or proceeding or incur
any effort or expense whatsoever to eliminate, modify or cure any objection
Purchaser may have pursuant to Section 3.2.3 or Section 3.2.4.
ARTICLE 4 PROPERTY INFORMATION
4.1 Property Information. Prior to the Effective Date, Seller has made available
to Purchaser, either at the property management office at the Property or via a
due diligence website, the materials described on Schedule 4.1 attached hereto
and any other materials Seller may include in such due diligence website
(collectively, the “Property Information”). Purchaser shall keep such Property
Information confidential, subject to Purchaser’s right to disseminate Property
Information to or among the parties listed in Section 15.17 of this Agreement,
and subject to the restrictions set forth in Section 15.17. Seller makes no
representation or warranty as to the truth or accuracy of the Property
Information provided to Purchaser, except as otherwise expressly provided in
this Agreement.
ARTICLE 5 PURCHASER’S DUE DILIGENCE
5.1 Purchaser’s Due Diligence
5.1.1 Subject to the provisions of this Section, Purchaser and its agents,
employees, consultants, inspectors, appraisers, engineers and contractors
(collectively “Purchaser’s Representatives”) shall have the right, through the
Closing Date, from time to time, upon the advance notice required pursuant to
this Section 5.1, to enter upon and pass through the Property during normal
business hours to examine and inspect the same. Notwithstanding any such
inspection, or anything to the contrary contained herein, Purchaser’s
obligations hereunder shall not be limited or otherwise affected as a result of
any fact, circumstance or other matter of any kind discovered following the date
hereof in connection with any such inspection, access or otherwise; it being
agreed that Seller is permitting Purchaser such right of inspection and access
as a courtesy to Purchaser in its preparation for taking title to the Property.
5.1.2 In conducting any inspection of the Property or otherwise accessing the
Property, Purchaser shall at all times comply with all laws and regulations of
all applicable governmental authorities, and neither Purchaser nor any of
Purchaser’s Representatives shall (i)


6



--------------------------------------------------------------------------------





contact or have any discussions with any of Seller’s employees, agents or
representatives, or with any tenants (including, without limitation, having any
contacts whatsoever with tenants, including but not limited to telephone
conversations or electronic mail messages) at, or contractors providing services
to, the Property, unless in each case Purchaser obtains the prior written
consent of Seller (which may be given via electronic mail), it being agreed that
all such contacts or discussions shall, pending any such approval, be directed
to Brian Tusa via electronic mail (at btusa@trinsicres.com), (ii) interfere with
the business of Seller conducted at the Property or disturb the use or occupancy
of any tenant or occupant of the Property or (iii) damage the Property. In
conducting any inspection of the Property or otherwise accessing the Property,
Purchaser and Purchaser’s Representatives shall at all times comply with, and
shall be subject to, the rights of the tenants under the Leases (and any persons
claiming by, under or through such tenants). Seller may from time to time
establish reasonable rules of conduct for Purchaser and Purchaser’s
Representatives in furtherance of the foregoing, and Purchaser shall comply with
all of Seller’s requirements regarding entry upon the Property. Purchaser shall
schedule and coordinate all inspections, including, without limitation, any
environmental tests, and other access with Seller and shall give Seller at least
two (2) Business Days’ prior notice thereof. Seller shall be entitled to have a
representative present at all times during each such inspection or other access.
Purchaser agrees to pay to Seller on demand the cost of repairing and restoring
any damage or disturbance which Purchaser or Purchaser’s Representatives shall
cause to the Property. All inspection fees, appraisal fees, engineering fees and
other costs and expenses of any kind incurred by Purchaser or Purchaser’s
Representatives relating to such inspection and its other access shall be at the
sole expense of Purchaser. Purchaser shall keep all information obtained during
its inspections and access to the Property confidential. If the Closing shall
not occur for any reason whatsoever, Purchaser shall: (A) upon written request
of Seller, promptly deliver to Seller, at no cost to Seller, and without
representation or warranty, the originals of all tests, reports and inspections
of the Property, made and conducted by Purchaser or Purchaser’s Representatives
or for Purchaser’s benefit that are in the possession or control of Purchaser or
Purchaser’s Representatives; (B) promptly return to Seller copies of all due
diligence materials delivered by Seller to Purchaser; and (C) promptly destroy
all copies and abstracts of the materials referenced in (A) and (B) above.
Purchaser and Purchaser’s Representatives shall not be permitted to conduct
borings of the Property or drilling in or on the Property, or any other
invasive, intrusive or destructive testing in connection with the preparation of
an environmental audit or in connection with any other inspection of the
Property without the prior written consent of Seller, which Seller may give or
withhold in its sole discretion (and, if such consent is given, Purchaser shall
be obligated to pay to Seller on demand the cost of repairing and restoring any
damage as aforesaid). If Purchaser determines, based on receipt and review of
its Phase I, that an invasive test or inspection is required, and Seller does
not give its approval to do so, Purchaser has the option to terminate this
Agreement prior to the expiration of the Study Period, in which


7



--------------------------------------------------------------------------------





event the entire amount of the Deposit shall be returned to Purchaser. This
Section 5.1.2 shall survive the Closing or any termination of this Agreement.
5.1.3 Prior to conducting any physical inspection or testing at the Property,
Purchaser and Purchaser’s Representatives shall obtain, and during the period of
such inspection or testing shall maintain, at their expense: (i) commercial
general liability (“CGL”) insurance, issued on a form at least as broad as
Insurance Services Office (“ISO”) Commercial General Liability Coverage
“occurrence” form CG 00 01 10 01 or another “occurrence” form providing
equivalent coverage, including contractual liability and personal injury
liability coverage, with limits of not less than Two Million Dollars
($2,000,000) for any one occurrence and Five Million Dollars ($5,000,000) in the
aggregate; (ii) comprehensive automobile liability insurance (covering any
automobiles owned or operated by Purchaser or Purchaser’s Representatives)
issued on a form at least as broad as ISO Business Auto Coverage form CA 00 01
07 97 or other form providing equivalent coverage; (iii) worker’s compensation
insurance or participation in a monopolistic state workers’ compensation fund,
and (iv) employer’s liability insurance or (in a monopolistic state) Stop Gap
Liability insurance. Such automobile liability insurance shall be in an amount
not less than One Million Dollars ($1,000,000) for each accident. Such worker’s
compensation insurance shall carry minimum limits as defined by the law of the
jurisdiction in which the Property is located (as the same may be amended from
time to time). Such employer’s liability insurance shall be in an amount not
less than One Million Dollars ($1,000,000) for each accident, One Million
Dollars ($1,000,000) disease-policy limit, and One Million Dollars ($1,000,000)
disease-each employee. Seller, and its property manager, shall be covered as
additional insureds on the CGL and automobile liability insurance policies with
respect to liability arising out of the named insured’s acts or omissions
relating to the Property. The insurer and the terms and conditions of all the
foregoing policies shall be acceptable to Seller. Prior to making any entry upon
the Property, Purchaser shall furnish to Seller a certificate of insurance
evidencing the foregoing coverages, which certificate of insurance shall be in
form and substance satisfactory to Seller.
5.1.4 Purchaser shall have until 5:00 p.m. (Central time) on July 15, 2016 (the
“Study Period”) within which to determine, in its sole discretion, whether all
matters related to the Property are satisfactory to Purchaser. If Purchaser, in
its sole discretion, for any reason or no reason at all, determines that the
purchase of the Property is not feasible and that Purchaser does not desire to
proceed with the transactions contemplated under this Agreement, then Purchaser
shall deliver to Seller, prior to the expiration of the Study Period, written
notice that Purchaser does not desire to proceed with the transactions
contemplated under this Agreement and in such case, this Agreement shall
terminate upon Seller’s receipt of such notice, except for those matters which
are indicated herein as surviving termination, and the Deposit shall be
immediately returned to Purchaser. If Purchaser fails to timely notify Seller
prior to the expiration of the Study Period (with time being of the essence)
that Purchaser does not desire to


8



--------------------------------------------------------------------------------





proceed with the transactions contemplated under this Agreement as aforesaid,
then Purchaser shall be deemed to have waived its right to terminate this
Agreement under this Section 5.1.4.
5.1.5 Purchaser hereby agrees to indemnify, defend, and hold harmless Seller,
its partners, members, affiliates, property manager, and their respective
officers, directors, agents, employees, and representatives (collectively, the
“Indemnified Parties”) from and against any and all liens, claims, or damages of
any kind or nature, including any demands, actions or causes of action,
assessments, losses, costs, expenses, liabilities, interest and penalties, and
reasonable attorneys’ fees suffered, incurred, or sustained by any of the
Indemnified Parties directly caused by Purchaser or Purchaser’s Representatives
with respect to any due-diligence activities at the Property pursuant to this
Agreement (collectively, “Losses”), except any arising from the discovery of
preexisting conditions including Losses caused by the negligence (but not the
gross negligence or willful misconduct) of the Indemnified Parties (so long as
Purchaser does not exacerbate any such condition),. This Section 5.1.5 shall
survive the Closing or any termination of this Agreement.
5.2 As Is, Where Is.
5.2.1 Except as provided in the express representations and warranties of Seller
set forth in Sections 6.1 and 12 of this Agreement and in Seller’s Special
Warranty Deed and the Bill of Sale (all as hereinafter defined) (collectively,
the “Express Representations”), Seller does not, by the execution and delivery
of this Agreement, and Seller shall not, by the execution and delivery of any
document or instrument executed and delivered in connection with the Closing,
make any representation or warranty, express or implied, of any kind or nature
whatsoever, with respect to the Property, and all such warranties are hereby
disclaimed.
5.2.2 Without limiting the generality of the foregoing, other than the Express
Representations, Seller makes, and shall make, no express or implied warranty as
to matters of title, zoning, acreage, tax consequences, physical or
environmental condition (including, without limitation, laws, rules,
regulations, orders and requirements pertaining to the use, handling,
generation, treatment, storage or disposal of any toxic or hazardous waste or
toxic, hazardous or regulated substance), valuation, governmental approvals,
governmental regulations or any other matter or thing relating to or affecting
the Property (collectively, the “Disclaimed Matters”).
5.2.3 Notwithstanding anything to the contrary set forth in this Agreement, but
subject to the Express Representations and Seller’s obligations set forth in
Section 7.1 of this Agreement, and subject to Article 10 hereof, the Property,
including without limitation the roofs, all structural components, all heating,
ventilating, air conditioning, mechanical, plumbing, and electrical systems,
fire and life safety and all other parts of the Improvements constituting a
portion of the Property, shall be conveyed to Purchaser, and Purchaser shall
accept same, in their


9



--------------------------------------------------------------------------------





“AS IS” “WHERE IS” condition on the Closing Date, “WITH ALL FAULTS” and “SUBJECT
TO ALL DEFECTS.” Purchaser acknowledges that Seller’s willingness to sell the
Property to Purchaser at the Purchase Price has been induced, in part, by the
agreement of Purchaser to purchase the Improvements and the Personal Property in
such “AS IS” condition. Purchaser hereby acknowledges, represents and warrants
that it is not in a disparate bargaining position with respect to Seller in
connection with the transaction contemplated hereby, that Purchaser freely and
fairly agreed to the waivers and conditions of this Section 5.2 as part of the
negotiations of this Agreement, and Purchaser has been represented by adequate
legal counsel in connection herewith and has conferred with such legal counsel
concerning the waivers and other conditions of this Section 5.2.
5.2.4 Without in any way limiting any provision of this Section 5.2, Purchaser
specifically acknowledges and agrees that, except with respect to the Express
Representations and the obligations of Seller set forth in Section 7.1 of this
Agreement, and subject to Article 10 hereof, Purchaser hereby waives, releases
and discharges any claim it has, might have had or may have against Seller with
respect to (i) the Disclaimed Matters, (ii) the condition of the Property as of
the Closing Date, (iii) the past, present or future condition or compliance of
the Property with regard to any environmental protection, pollution control or
land use laws, rules, regulations, orders or requirements, including, without
limitation, CERCLA (as hereinafter defined), or (iv) any other state of facts
that exists with respect to the Property. The waiver, release and discharge set
forth in this Section 5.2.4 shall survive the Closing or any termination of this
Agreement.
ARTICLE 6 REPRESENTATIONS AND WARRANTIES
6.1 Seller’s Representations and Warranties. Seller represents to Purchaser as
of the Effective Date as follows:
6.1.1 Organization. Seller is a Delaware limited liability company, duly formed
and validly existing under the laws of the State of Delaware and in good
standing under the laws of the State of Texas.
6.1.2 Authority/Consent. Seller possesses all requisite power and authority, and
has taken all actions (including obtaining any third party consents) required by
its organizational documents and applicable law, to execute and deliver this
Agreement and will by Closing have taken all actions required by its
organizational documents and applicable law, to consummate the transactions
contemplated by this Agreement.
6.1.3 Litigation. To Seller’s knowledge, except as may be disclosed on Schedule
6.1.3 attached hereto, no material action, suit or other proceeding (including,
but not limited to,


10



--------------------------------------------------------------------------------





any condemnation action or real estate tax appeal) is pending or, to Seller’s
knowledge, has been threatened in writing that concerns or involves the Property
or Seller.
6.1.4 Bankruptcy. No bankruptcy, insolvency, reorganization or similar action or
proceeding, whether voluntary or involuntary, is pending, or, to Seller’s
knowledge, threatened, against Seller.
6.1.5 Contracts. Except for the Contracts referenced on Schedule 1.8, there are
no current material contracts of construction, employment, parking, maintenance,
commission, management, service, or supply in effect and entered into by Seller
which will affect the Property after Closing. Seller has provided Purchaser with
true, correct and complete copies, in all material respects, of all Contracts,
including all amendments and modifications thereof, prior to the execution of
this Agreement by Purchaser and Seller.
6.1.6 Employees. Seller has no employees.
6.1.7 Leases and Rent Rolls. Except for (i) the Leases referenced on the rent
roll attached as Schedule 1.4, (ii) the Licenses referenced on Schedule 1.5, and
(iii) the leases, amendments or other occupancy agreements which may be entered
into by Seller pursuant to Section 7.1 of this Agreement, there are no leases,
rental agreements, licenses, license agreements or other occupancy agreements
with anyone in effect which will affect the Property after Closing. Seller will
provide Purchaser with true, correct and complete copies of all Leases,
including all amendments and modifications thereto, as part of the Property
Information. All rent rolls delivered by Seller to Purchaser were prepared by or
for Seller in the ordinary course of its business and are the rent rolls used
and relied upon by Seller in connection with its operation of the Property.
6.1.8 Foreign Person. Seller is not a “foreign person,” “foreign trust” or
“foreign corporation” within the meaning of the United States Foreign Investment
in Real Property Tax Act of 1980 and the Internal Revenue Code of 1986, as
subsequently amended (the “Code”).
6.1.9 No Conflicts. The execution and delivery of this Agreement by Seller and
the consummation by Seller of the transactions contemplated hereby will not: (i)
violate any judgment, order, injunction, or decree to which Seller or the
Property is subject, or (ii) conflict with, result in a breach of, or constitute
a default under the organic documents of Seller or any lease, mortgage, loan
agreement, covenant, or other agreement or instrument to which Seller is a party
or by which Seller or the Property may be bound.
6.1.10 Prohibited Transaction. Neither Seller nor any person, group, entity or
nation that Seller is acting, directly or indirectly for, or on behalf of, is
named by any Executive Order (including the September 24, 2001, Executive Order
Blocking Property and Prohibiting


11



--------------------------------------------------------------------------------





Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism)
or the United States Treasury Department as a terrorist, “Specially Designated
National and Blocked Person,” or is otherwise a banned or blocked person, group,
entity, or nation pursuant to any Law that is enforced or administered by the
Office of Foreign Assets Control, and Seller is not engaging in the transactions
contemplated by this Agreement, directly or indirectly, on behalf of, or
instigating or facilitating the transactions contemplated by this Agreement,
directly or indirectly, on behalf of, any such person, group, entity or nation.
Seller is not engaging in the transactions contemplated by this Agreement,
directly or indirectly, in violation of any laws relating to drug trafficking,
money laundering or predicate crimes to money laundering.
6.1.11 Notices of Violations of Law. To Seller’s knowledge, Seller has received
no written notice of any material violation of any applicable city, state,
federal and other applicable laws, statutes, ordinances, rules and regulations
with respect to the Property, or the operation, maintenance and leasing thereof.
6.1.12 Notice of Defects. To Seller’s knowledge, no written notice has been
received by Seller from any holder of any mortgage or deed of trust on the
Property, from any insurance company which has issued a policy with respect to
any of the Property, or from any board of fire underwriters (or other body
exercising similar functions) or from any governmental authority having
jurisdiction over the Property, or from any other third party, any of which
notices claim any defect or deficiency or request the performance of any
repairs, alterations, renovation or other worth to the Property.
6.2 Purchaser’s Representations and Warranties. Purchaser represents to Seller,
as of the Effective Date, as follows:
6.2.1 Organization. Purchaser is a limited liability company, duly formed,
validly existing and in good standing under the laws of the State of Florida,
and qualified to do business in the State of Texas.
6.2.2 Authority/Consent. Purchaser possesses all requisite power and authority,
has taken all actions required by its organizational documents and applicable
law, and has obtained all necessary consents, to execute and deliver this
Agreement and will by Closing have taken all actions required by its
organizational documents and applicable law, to consummate the transactions
contemplated in this Agreement.
6.2.3 Prohibited Transaction. Neither Purchaser nor any person, group, entity or
nation that Purchaser is acting, directly or indirectly for, or on behalf of, is
named by any Executive Order (including the September 24, 2001, Executive Order
Blocking Property and Prohibiting Transactions With Persons Who Commit, Threaten
to Commit, or Support Terrorism) or the United States Treasury Department as a
terrorist, “Specially Designated National and


12



--------------------------------------------------------------------------------





Blocked Person,” or is otherwise a banned or blocked person, group, entity, or
nation pursuant to any Law that is enforced or administered by the Office of
Foreign Assets Control, and Purchaser is not engaging in the transactions
contemplated by this Agreement, directly or indirectly, on behalf of, or
instigating or facilitating the transactions contemplated by this Agreement,
directly or indirectly, on behalf of, any such person, group, entity or nation.
Purchaser is not engaging in the transactions contemplated by this Agreement,
directly or indirectly, in violation of any laws relating to drug trafficking,
money laundering or predicate crimes to money laundering. None of the funds of
Purchaser have been or will be derived from any unlawful activity with the
result that the investment of direct or indirect equity owners in Purchaser is
prohibited by law or that the transactions contemplated by this Agreement or
this Agreement is or will be in violation of applicable law.
6.2.4 ERISA. Purchaser is not an employee pension benefit plan subject to the
provisions of Title IV of the Employee Retirement Income Security Act of 1974,
as in effect from time to time (“ERISA”) or subject to the minimum funding
standards under Part 3, Subtitle B, Title I of ERISA or Section 412 of the Code
or Section 302 of ERISA, and none of its assets constitutes or will constitute
assets of any such employee benefit plan subject to Part 4, Subtitle B, Title I
of ERISA. Purchaser is not a “governmental plan” within the meaning of Section
3(32) of ERISA and the funds used by Purchaser to acquire the Interest are not
subject to any state statutes regulating investments of and fiduciary
obligations with respect to governmental plans. The transactions contemplated by
this Agreement are not specifically excluded by Part I(b) of PTE 84-14.
6.3 Knowledge. For purposes of this Agreement, the phrase “to Seller’s
knowledge” means the present, actual knowledge of Brian Tusa (the “Seller
Knowledge Individual”), the person in the primary position of responsibility
with respect to the Property, without investigation or review of files relating
to the Property. In no event shall the Seller Knowledge Individual have any
personal liability hereunder.
6.4 Survival. All of the representations and warranties set forth in this
Article 6 shall survive the Closing for a period of one hundred eight (180)
days, subject to the provisions of Section 11.1 of this Agreement (the “Survival
Period”). Purchaser shall provide Seller with written notice (a “Notice of
Breach”) of any alleged breach or failure of any representation or warranty made
by Seller and specifying the nature thereof within ten (10) Business Days after
Purchaser’s discovery of such alleged breach or failure. Purchaser shall
commence any action, suit, or proceeding with respect to any breach or failure
that is the subject of the Notice of Breach, if at all (as provided below), on
or before the date that is thirty (30) days after the expiration of the Survival
Period (“Suit Deadline”). Seller acknowledges and agrees that the resolution of
such action, suit, or proceeding may not occur until after the expiration of the
Survival Period, and the Survival Period shall be deemed to be tolled with
respect to (and only


13



--------------------------------------------------------------------------------





with respect to) any alleged breach or failure of a representation or warranty
of which Seller receives a Notice of Breach before the expiration of the
Survival Period, provided Purchaser files an action, suit, or proceeding, and
serves Seller, with respect thereto prior to the Suit Deadline. Notwithstanding
the foregoing to the contrary, Seller shall have no liability in connection with
this Agreement by reason of any inaccuracy of a representation or warranty if,
and to the extent that, such inaccuracy is disclosed to Purchaser or otherwise
included in the Property Information at the time of the Closing and Purchaser
elects, nevertheless, to consummate the transaction contemplated hereby.
ARTICLE 7 COVENANTS OF PURCHASER AND SELLER
7.1 Operation of Property. From the Effective Date until the earlier of (i) the
termination of this Agreement, and (ii) Closing, Seller shall operate the
Property in accordance with the terms of this Section 7.1.
7.1.1 (a)    From the Effective Date until the Closing, Seller shall continue to
market the Property to prospective tenants and enter into Leases in the ordinary
course of business. However, Seller shall not take any of the following actions
after the expiration of the Study Period without the prior written consent of
Purchaser, which consent shall not be unreasonably withheld, conditioned or
delayed:
(i)
make or permit to be made any material alterations to or upon the Property
except as required under Section 7.2 hereof;

(ii)
enter into any contracts for the provision of services and/or supplies to the
Property which are not terminable without premium or penalty by Purchaser upon
thirty (30) days’ prior written notice following the Closing, or amend or modify
the Contracts in any manner, unless such Contract as amended may be terminated
without premium or penalty upon thirty (30) days’ prior written notice, or
knowingly fail to timely perform its material obligations under the Contracts
(provided that in the case of emergency or other exigent circumstances, Seller
shall have the right to enter into contracts to perform repairs or replacements
without Purchaser’s consent);

(iii)
encumber, sell or transfer the Property or any interest therein or alter or
amend the zoning classification of the Land or Improvements; or

(iv)
settle, compromise, withdraw or terminate any real estate tax appeal or
proceeding affecting the Property other than any relating solely to periods
prior to calendar year 2016 (which Seller retains the full and unfettered



14



--------------------------------------------------------------------------------





right to settle or compromise, and any refunds applicable to such period shall
belong solely to Seller).
Prior to the expiration of the Study Period, Seller shall have the right to take
any of the aforesaid actions without obtaining Purchaser’s consent thereto, but
Seller shall keep Purchaser reasonably informed as to material actions Seller
has taken or proposes to take.
(b)    Whenever in this Section 7.1.1 Seller is required to obtain Purchaser’s
consent with respect to any proposed action or transaction, Purchaser shall,
within five (5) Business Days after receipt of Seller’s receipt of request
therefor, notify Seller of its approval or disapproval of same and, if Purchaser
fails to notify Seller in writing of its disapproval within said five (5)
Business Day period, Purchaser shall be deemed to have approved same.
7.1.2 Prior to the expiration of the Study Period, Purchaser shall review the
Contracts to determine, among other things, whether such Contracts are
terminable, and to determine whether Purchaser desires to assume any of such
Contracts. Not later than five (5) Business Days prior to the expiration of the
Study Period, Purchaser shall deliver a notice to Seller setting forth which of
such Contracts, if any, that Purchaser elects to have Seller attempt to
terminate. Seller will deliver notices of termination at Closing canceling such
Contracts as Seller is timely notified of by Purchaser; provided that Seller
shall have no obligation to terminate, and Purchaser shall be obligated to
assume, any Contracts which by their terms cannot be terminated without the
payment of a penalty or premium for cancellation. At Closing, Seller shall
assign to Purchaser, and Purchaser shall assume, the Contracts (as identified on
Schedule 1.8 hereto) pursuant to the Bill of Sale and Assignment and Assumption
Agreement. Seller shall cause Seller’s existing property management agreement to
be terminated effective as of the Closing Date.
7.2 Governmental Notices. Promptly after receipt, Seller shall provide Purchaser
with copies of any written notices that Seller receives from a governmental
entity with respect to (i) any special assessments or proposed increases in the
valuation of the Property; (ii) any condemnation or eminent domain proceedings
affecting the Property; or (iii) any violation of any zoning, health, fire,
safety or other law, regulation or code applicable to the Property.
7.3 Litigation. Seller will advise Purchaser promptly of any litigation,
arbitration proceeding or administrative hearing that affects Seller or the
Property and that is instituted after the Effective Date.
7.4 Tradenames and Service Marks.


15



--------------------------------------------------------------------------------





7.4.1 Purchaser hereby acknowledges and agrees that the name “Aura”, any other
trade name or service mark which includes the word “Aura” or any other trade
name or service mark of Seller or its members, and any logo including the name
“Aura” (hereinafter collectively referred to as the “Marks”), and each of them,
are trade names and service marks of Trinsic Residential Group, LP; that the
Marks, and each of them, are the sole and exclusive property of Trinsic
Residential Group, LP, which owns all right, title, and interest in and to the
Marks, and each of them; and that, by this Agreement, Purchaser shall acquire no
ownership right or interest of any kind in or to the Marks, or any of them.
Purchaser further acknowledges and agrees that any use by Purchaser of the
Marks, or any of them, in any manner in connection with the Property or
otherwise, will result in immediate and irreparable injury to Seller and its
affiliates, including, Trinsic Residential Group, LP, and that Seller and/or its
affiliates, including, Trinsic Residential Group, LP, shall be entitled to
temporary, preliminary, and permanent injunctive relief against Purchaser in the
event of any such use of the Marks, or any of them, by Purchaser, or in the
event of any other violation by Purchaser of this Section 7.4.1. Purchaser may
continue to use “Grand” in the name of the Property after Closing provided
Purchaser does not use the “Aura” name or logo or any of the Marks; provided,
however, nothing contained herein shall be deemed to be a warranty of Seller’s
or Purchaser’s right to use such names.
7.4.2 Purchaser agrees to remove the “Aura” name and logo from the Property
after Closing, including changes in signage, lease forms, and the like.
Purchaser agrees to attach a substantial, temporary sign over the existing
“Aura” name or logo on all sign(s) within twenty-four (24) hours after Closing
so that the word “Aura” will not be visible. Purchaser shall keep such temporary
signage in place until Purchaser installs permanent replacements of such
signage, and Purchaser shall install such permanent replacement signage on or
before the date that is thirty (30) days after Closing. All other signage on the
Property containing the Aura name or logo or any of the Marks shall be promptly
removed or replaced, but in any event, on or before the date that is thirty (30)
days after Closing.
7.4.3 This Section 7.4 shall survive the Closing.
ARTICLE 8 CONDITIONS PRECEDENT TO CLOSING
8.1 Conditions Precedent to Purchaser’s Obligation to Close. Purchaser’s
obligation to purchase the Property is subject to satisfaction on or before the
Closing Date (as such date may be extended as provided herein) of the following
conditions, any of which may be waived in writing by Purchaser in Purchaser’s
sole and absolute discretion.
8.1.1 Seller shall have performed and observed, in all material respects, all
covenants of Seller under this Agreement.


16



--------------------------------------------------------------------------------





8.1.2 Subject to the provisions of Section 8.4 below, all representations and
warranties of Seller set forth in this Agreement shall be true and correct in
all material respects as if made on the Closing Date.
8.2 Conditions Precedent to Seller’s Obligation to Close. Seller’s obligation to
sell the Property is subject to satisfaction, on or before the Closing Date (as
such date may be extended as provided herein) of the following conditions, any
of which may be waived in writing by Seller, in Seller’s sole and absolute
discretion:
8.2.1 Purchaser shall have performed and observed, in all material respects, all
covenants of Purchaser under this Agreement.
8.2.2 All representations and warranties of Purchaser set forth in this
Agreement shall be true and correct in all material respects as if made on the
Closing Date.
8.3 Failure of a Condition.
8.3.1 In the event that any condition precedent to Closing has not been
satisfied on or before the Closing Date, then the party whose conditions to
Closing have not been satisfied (the “Unsatisfied Party”) shall give notice to
the other party of the condition or conditions which the Unsatisfied Party
asserts are not satisfied. If the conditions specified in such notice are not
satisfied within ten (10) Business Days after receipt of such notice, then the
party whose condition precedent was not satisfied may terminate this Agreement,
whereupon neither party shall have any further rights or obligations hereunder
(other than any obligations of either party that expressly survive termination)
and the Deposit shall be returned to Purchaser; provided, however, that if such
failure of a condition is due to a default by one of the parties, the
disposition of the Deposit shall be governed solely by Article 11 of this
Agreement and not by this Section 8.3.1. Notwithstanding anything contained
herein to the contrary, if any of the conditions precedent to Purchaser’s
obligation to close, as set forth in Section 8.1 of this Agreement, are not
satisfied within the ten (10) Business Day period specified above and the same
are reasonably susceptible of being cured, Seller shall have the right to extend
such period in which to satisfy the unsatisfied condition for a period of up to
thirty (30) additional days, by giving notice thereof to Purchaser within such
ten (10) Business Day period. Further, Purchaser shall have the right to waive
the unsatisfied condition or conditions, by notice to Seller within five (5)
Business Days after expiration of the applicable satisfaction period, without
satisfaction having occurred, in which event the Closing Date shall be the date
which is five (5) Business Days after Seller’s receipt of Purchaser’s waiver
notice. The foregoing notice and cure periods shall not apply to a breach of
Sections 9.2 or 9.3.
8.3.2 If the transaction contemplated by this Agreement closes, the parties
shall be deemed to have waived any and all unmet or unsatisfied conditions,
other than any unmet or


17



--------------------------------------------------------------------------------





unsatisfied conditions arising out of a breach by either party of any of its
representations and warranties hereunder of which the other party has no
knowledge as of Closing.
8.4 Representations and Warranties. All representations and warranties made by
Seller in this Agreement shall be true and correct in all material respects as
of the Closing Date,; provided, however, that if on the Closing Date any such
representations and warranties are not true and correct in all material respects
or Seller has not performed any material covenants required to be performed by
Seller pursuant to this Agreement, Purchaser shall in any event be required to
close hereunder and pay the Purchase Price to Seller without any reduction or
credit unless the breach of any representations and warranties or covenants will
have, in the aggregate, a material adverse effect, in which event the remedies
in Section 11.1 shall apply. As used herein, a “material adverse effect” shall
be deemed to have occurred if by reason of such misrepresentation or breach of
covenant the fair market value of the Property is decreased by more than 0.25%
of the Purchase Price.
ARTICLE 9 CLOSING
9.1 Closing Date. The consummation of the transaction contemplated hereby (the
“Closing”) will take place at the office of Escrow Agent, via an escrow closing,
on the date that is thirty (30) days after the expiration of the Study Period
(with time being of the essence with respect thereto), or such earlier date as
Seller and Purchaser may mutually agree upon in writing (the “Closing Date”);
provided that Buyer may extend the Closing Date for one (1) period of fifteen
(15) days by (i) notifying Seller in writing of its intent to extend the Closing
Date no later than five (5) Business Days prior to the then scheduled Closing
Date, and (ii) depositing One Hundred Thousand and 00/100 Dollars ($100,000.00)
(the “Extension Deposit”), as a non-refundable deposit (except as otherwise
provided herein) to assure Purchaser’s performance hereunder. Purchaser and
Seller agree to finalize and execute all documents necessary for the
consummation of the transaction contemplated herein, including but not limited
to the settlement statement, and to deliver all such documents to the Title
Company in escrow not later than the end of the Business Day immediately
preceding the Closing Date in order to ensure the orderly and timely transfer of
all funds necessary for Closing by not later than 1:00 p.m. (Central time) on
the Closing Date.
9.2 Seller’s Obligations at the Closing. At the Closing, Seller will do, or
cause to be done, the following:
9.2.1 Closing Documents. Seller shall execute, acknowledge (if necessary) and
deliver originals of the following documents:


18



--------------------------------------------------------------------------------





9.2.1.1 Special Warranty Deed in the form of Exhibit C hereto (the “Deed”),
Seller and Purchaser agreeing that the Deed will contain a Restriction Against
Condominium Conversion;
9.2.1.2 Bill of Sale in the form of Exhibit D hereto;
9.2.1.3 Assignment and Assumption Agreement in the form of Exhibit E hereto;
9.2.1.4 Letters to each tenant under the Leases in the form of Exhibit F hereto,
notifying tenants of the conveyance of the Property to Purchaser and advising
them that, following the Closing Date, all future payments of rent are to be
made in the manner set forth therein;
9.2.1.5 A quit claim assignment of the General Contractor’s right, title and
interest in all subcontracts relating to the Improvements in the form of Exhibit
G hereto, executed by General Contractor; provided, however, that neither Seller
nor General Contractor makes any representation or warranty concerning the
assignability of any such subcontract;
9.2.1.6 Settlement statement showing all of the payments, adjustments and
prorations provided in Section 9.5 and otherwise agreed upon by Seller and
Purchaser;
9.2.1.7 A rent roll for the Property dated as of the Closing Date;
9.2.1.8 Subject to Section 8.4, a certificate stating that each of Seller’s
representations and warranties contained in this Agreement is true and correct
in all material respects as of the Closing Date;
9.2.1.9 A duly executed affidavit in a form customarily used for commercial real
estate transactions in the State of Texas and which is acceptable to the Title
Company, showing among other things that all debts for labor and materials in
respect of the Property incurred by or on behalf of Seller have been paid in
full and that there are no outstanding claims, suits, debts, rights of
occupancy, encumbrances, liens or judgments against the Property, except matters
approved or waived by Purchaser pursuant to Article 3 hereof.
9.2.1.10 Such evidence as is reasonably required by the Title Company evidencing
the authority of Seller and those individuals acting on behalf of Seller to
enter into this Agreement and consummate the transaction contemplated herein.
and


19



--------------------------------------------------------------------------------





9.2.1.11 Copies of notices of termination of such other service agreements and
contracts that Purchaser elected to have terminated in accordance with Section
7.1.2.
9.2.2 Original Property Information Documents. Seller will deliver to Purchaser
originals within Seller’s possession of all items constituting the Property
Information referenced in Article 4.
9.2.3 Possession. Seller will deliver to Purchaser possession of the Property,
subject to the Leases.
9.2.4 Keys. Seller will deliver to Purchaser all keys for the Property in the
possession or subject to the control of Seller, including, without limitation,
master keys as well as combinations, card keys and cards for the security
systems, if any.
9.2.5 Costs. Seller will pay all costs allocated to Seller pursuant to Section
9.5 of this Agreement.
9.3 Purchaser’s Obligations at the Closing. At the Closing, Purchaser will do,
or cause to be done, the following:
9.3.1 Closing Documents. At Closing, Purchaser shall execute, acknowledge (if
necessary) and deliver originals of the following documents:
9.3.1.1 Bill of Sale in the form of Exhibit D hereto;
9.3.1.2 Assignment and Assumption Agreement in the form of Exhibit E hereto;
9.3.1.3 Settlement statement showing all of the payments, adjustments and
prorations provided for in Section 9.5 and otherwise agreed upon by Seller and
Purchaser;
9.3.1.4 Such evidence as may be reasonably required by the Title Company with
respect to the authority of the person(s) executing the documents required to be
executed by Purchaser on behalf of Purchaser; and
9.3.1.5 A certificate stating that each of Purchaser’s representations and
warranties contained in this Agreement is true and correct in all material
respects as of the Closing Date.
9.3.2 Payment of Consideration. Purchaser shall pay to Escrow Agent by bank wire
transfer of immediately available funds at Closing the Purchase Price in
accordance with


20



--------------------------------------------------------------------------------





Article 2 of this Agreement (subject to the credits, prorations and adjustments
provided hereby). The net closing proceeds due to Seller shall be wire
transferred to such account or accounts as Seller may designate, and actually
received in such account or accounts, not later than 11:00 a.m. (Central time)
on the Closing Date (the “Wiring Deadline”), with time being strictly of the
essence with respect thereto.
9.3.3 Costs. Purchaser will pay all costs allocated to Purchaser pursuant to
Section 9.5 of this Agreement.
9.4 Escrow. The delivery of the documents and the payment of the sums to be
delivered and paid at the Closing shall be accomplished through an escrow with
the Escrow Agent.
9.5 Costs and Adjustments at Closing.
9.5.1 Expenses. Seller shall pay (a) the fees of any counsel representing Seller
in connection with this transaction, (b) one-half (1/2) of the escrow fee
charged by Escrow Agent, and (c) the premium for standard TLTA coverage owner’s
policy of title insurance. Purchaser shall pay (i) the fees of any counsel
representing Purchaser in connection with this transaction, (ii) the documentary
stamps on the Deed, (iii) recording costs for the recordation of the Deed
conveying the Property to Purchaser; (iii) costs and expenses related to any
updates to the Survey desired by Purchaser, (iv) the costs and expenses related
to all of Purchaser’s due diligence studies and investigations, (v) one-half
(1/2) of the escrow fee charged by Escrow Agent, (vi) all costs related to
Purchaser’s financing of the Property (including, but not limited to,
documentary stamp taxes and non-recurring intangible taxes in connection
therewith), if applicable, and (vii) all charges and costs for any title
examinations, title commitments and all premiums for any costs of the Title
Policy attributable to any endorsements desired by Purchaser. Any other costs or
expenses incident to this transaction and the closing thereof not expressly
provided for above shall be allocated between and paid by the parties in
accordance with custom and practice in Fort Bend County, Texas.
9.5.2 Real Estate and Personal Property Taxes. Real estate, personal property
and ad valorem taxes for the year in which the Closing occurs will be prorated
between Seller and Purchaser as of the Apportionment Time (as hereinafter
defined) on the basis of actual bills therefor, if available. If such bills are
not available, then such taxes and other charges shall be prorated on the basis
of the most currently available tax bills. Any and all rebates or reductions in
taxes received subsequent to Closing for the calendar year in which Closing
occurs, net of costs of obtaining the same (including without limitation
reasonable attorneys’ fees) and net of any amounts due to tenants, shall be
prorated as of the Apportionment Time, when received. The current installment of
all special assessments, if any, which are a lien against the Property at the
time of Closing and which are being or may be paid in installments shall be
prorated as of the


21



--------------------------------------------------------------------------------





Apportionment Time. As used herein, the term “Apportionment Time” shall mean
11:59 p.m. Central time on the date immediately prior to the Closing Date.
9.5.3 Lease Security Deposits. At Closing, Seller shall pay to Purchaser, as a
credit against the Purchase Price, an amount equal to all refundable security
deposits held by Seller under the Leases (together with accrued interest thereon
required by law or by the terms of the Leases), and thereafter Purchaser shall
be solely obligated for the return of such security deposits and other deposits.
Nonrefundable deposits, fees and upfront payments and prepaid amounts under
laundry, telecommunications and other similar leases and concessions, will not
be prorated, nor will Purchaser be entitled to a credit on account of such
amounts.
9.5.4 Rents. All rents and other costs or charges paid by tenants under the
Leases shall be prorated as of the Apportionment Time, to the extent actually
collected by Seller. With respect to any rent or charges that are delinquent
prior to Closing, Seller shall have the right to pursue all rights and remedies
against the tenants to recover such delinquencies; provided, however, that
Seller shall not be entitled to dispossess such tenants. Purchaser shall
promptly remit to Seller any rent or payments for any charges received by
Purchaser subsequent to Closing which are attributable to periods prior to
Closing; provided, however, that such amounts received from tenants after
Closing will first be applied to such charges as are then due and then applied
in their reverse order of accrual until applied in full. From and after Closing
and for a period of sixty (60) days thereafter, Purchaser shall use commercially
reasonable efforts to collect from the tenants all rents that are delinquent for
the period prior to Closing.
9.5.5 Utilities. Water, sewer, electric, fuel (if any) and other utility
charges, other than those for which tenants under Leases are responsible
directly to the provider, shall be prorated as of the Apportionment Time. If
consumption of any of the foregoing is measured by meter, Seller shall, prior to
the Closing Date, endeavor to obtain a reading of each such meter and a final
bill as of the Closing Date. If there is no such meter or if the bill for any of
the foregoing shall have not been issued as of the Closing Date, the charges
therefor shall be adjusted as of the Apportionment Time on the basis of the
charges of the prior period for which such bills were issued and shall be
further adjusted between the parties when the bills for the correct period are
issued. Seller and Purchaser shall cooperate to cause the transfer of utility
accounts from Seller to Purchaser. Seller shall be entitled to retain any
utility security deposits to be refunded. At Closing, Purchaser shall post
substitute utility security deposits to replace those previously paid by Seller
or, if the utility provider will not refund such deposits to Seller, Seller
shall be reimbursed therefor by Purchaser at Closing.
9.5.6 Contracts. All payments made or required under Contracts assumed by
Purchaser shall be adjusted and apportioned as of the Apportionment Time.


22



--------------------------------------------------------------------------------





9.5.7 Insurance Policies. Premiums on insurance policies will not be adjusted.
As of the Closing Date, Seller will terminate its insurance coverage and
Purchaser will obtain its own insurance coverage.
9.5.8 Closing Statement. Not later than two (2) Business Days prior to the
Closing, Seller or its agents or designees shall prepare, and promptly
thereafter, Seller and Purchaser shall jointly agree upon, a closing statement
(the “Closing Statement”) that will show the net amount due either to Seller or
to Purchaser as the result of the adjustments and prorations provided for in
this Agreement, and such net due amount shall be added to or subtracted from the
cash balance of the Purchase Price to be paid to Seller at the Closing, as
applicable. Not later than the date that is sixty (60) days after the Closing
Date, Seller and Purchaser shall reprorate the adjustments and prorations
provided for herein respecting any items that were not capable of being
determined as of the Closing Date or that previously were wrongfully determined
and need to be corrected and the manner in which such items shall be determined
and paid. The net amount due Seller or Purchaser, if any, by reason of
adjustments to the Closing Statement shall be paid in cash by the party
obligated therefor within five (5) Business Days following the reproration by
Seller and Purchaser. The reproration agreed to by Seller and Purchaser not
later than one hundred eighty (180) days after the Closing Date shall be
conclusive and binding on the parties hereto except for any items that are not
capable of being determined at the time such reproration has been made by Seller
and Purchaser and shall be conclusive and binding on the parties hereto except
for any items that are not capable of being determined at that time of
reproration, which items shall be determined and paid promptly as soon as they
are capable of being determined. Prior to and following the Closing Date, each
party shall provide the other with such information as the other shall
reasonably request (including, without limitation, access to the books, records,
files, ledgers, information and data with respect to the Property during normal
business hours upon reasonable advance notice) in order to make the preliminary
and final adjustments and prorations provided for herein.
9.5.9 Rent Ready Credit. Purchaser shall have the right to inspect the Property,
including, but not limited to, all vacant units within five (5) days of the
scheduled Closing Date. A formerly occupied vacant apartment unit shall be “rent
ready” if its condition is consistent with the condition of vacant units
currently being marketed to and accepted for rental by tenants of comparable
vacant apartment units in the Property and such units have a full complement of
operating appliances and components. Purchaser shall receive a credit against
the Purchase Price in the amount of $500 for each unit that is not in “rent
ready” condition in accordance with this Section 9.5.9.
9.5.10 Survival. The provisions of this Section 9.5 shall survive Closing.
ARTICLE 10 DAMAGE AND CONDEMNATION


23



--------------------------------------------------------------------------------





10.1 Damage. If, prior to the Closing, all or any portion of the Property is
damaged by fire or any other cause whatsoever, Seller shall promptly give
Purchaser written notice of such damage.
10.1.1 Minor Damage. If the cost for repairing such damage is less than Two
Million Dollars ($2,000,000.00) (as determined by Seller’s independent insurer),
then Purchaser shall have the right at Closing to receive the amount of the
deductible plus all insurance proceeds received by Seller as a result of such
loss, or an assignment of Seller’s rights to such insurance proceeds, and this
Agreement shall continue in full force and effect with no reduction in the
Purchase Price, and Seller shall have no further liability or obligation to
repair such damage or to replace the Property. For the avoidance of doubt, in no
event shall Seller commence any such repair or replacement prior to Closing
without the prior written consent of Purchaser, which consent shall not be
unreasonably withheld, conditioned or delayed.
10.1.2 Major Damage. If the cost for repairing such damage exceeds Two Million
Dollars ($2,000,000.00) (as determined by Seller’s independent insurer), then
Purchaser shall have the option, exercisable by written notice delivered to
Seller within five (5) Business Days (or such shorter period so as to permit
Closing to occur not later than the Closing Date, time being strictly of the
essence) after Seller’s notice of damage to Purchaser, either (i) to receive the
amount of the deductible plus all insurance proceeds received by Seller as a
result of such loss, or an assignment of Seller’s rights to such insurance
proceeds, and this Agreement shall continue in full force and effect with no
reduction in the Purchase Price, and Seller shall have no further liability or
obligation to repair such damage or to replace the Property; or (ii) to
terminate this Agreement. If Purchaser elects to terminate this Agreement,
Purchaser shall give notice to Seller thereof, the Deposit shall be returned to
Purchaser, and thereafter neither party will have any further rights or
obligations hereunder, except for any obligations that expressly survive
termination. If Purchaser fails to notify Seller within such five (5) Business
Day period (or such shorter period so as to permit Closing to occur not later
than the Closing Date, time being strictly of the essence) of Purchaser’s
election to terminate this Agreement, then Purchaser shall be deemed to have
elected option (i), and Purchaser and Seller shall proceed to Closing in
accordance with the terms and conditions of this Agreement. For the avoidance of
doubt, in no event shall Seller commence any repair or replacement caused by
Major Damage prior to Closing without the prior written consent of Purchaser,
which consent shall not be unreasonably withheld, conditioned or delayed
10.2 Condemnation and Eminent Domain. If, prior to Closing, all or a material
part of the Property is taken by eminent domain or any proceedings for the
taking by eminent domain of all or a material part of the Property is commenced,
then Purchaser, at its option within five (5) days after receiving notice
thereof from Seller, may terminate its obligation to complete the transfer of
the Property in which case the Deposit will be returned to Purchaser. If
Purchaser


24



--------------------------------------------------------------------------------





elects to complete the transfer of the Property notwithstanding a taking by
eminent domain or proceeding therefore or deed in lieu thereof, Seller will
deliver to Purchaser at Closing, through the closing escrow, all condemnation
proceeds previously received by Seller and an assignment of Seller’s rights with
respect to all uncollected condemnation proceeds (in either case, net of
proceeds allocable to loss of use of the Property for the period through the
Closing Date and costs incurred by Seller in connection with such proceedings)
and such documents as Purchaser may reasonably request to substitute itself for
Seller in any pending eminent domain proceedings.
10.3 Uniform Vendor and Purchaser Risk Act Not Applicable. It is the express
intent of the parties hereto that the provisions of Sections 10.1 and 10.2
hereinabove govern the rights of the parties in the event of damage to or
condemnation of the Property, and that the Uniform Vendor and Purchaser Risk Act
(Section 5.007 of the Texas Property Code) not apply to this Agreement.
ARTICLE 11 REMEDIES AND ADDITIONAL COVENANTS
11.1 Seller Default At or Before Closing. If Seller is in breach or default of
any of its obligations or agreements hereunder when performance is required on
or prior to or on the Closing Date, or if any of the representations contained
in Section 6.1 should be false in any material respect (subject to the
provisions of Section 8.4) and Purchaser shall become actually aware of same on
or prior to the Closing Date and Purchaser shall not have waived its claims with
regard to same pursuant to this Agreement, then Purchaser shall give Seller
written notice of such breach or default on or prior to the Closing Date and
Seller shall have ten (10) Business Days from the date of receipt of such notice
to cure such breach or default and the Closing Date shall be extended
accordingly. If Seller fails to cure such breach or default within such ten (10)
Business Day period, then Purchaser shall have the right, at its sole option and
as its sole remedy, and Purchaser hereby waives its right to pursue any other
remedy at law or in equity, and as Purchaser’s sole and exclusive remedy,
Purchaser shall either (i) to terminate this Agreement by written notice to
Seller and the Escrow Agent, in which event the Deposit shall be returned to
Purchaser and Purchaser may recover, as its sole recoverable damages (but
without limiting its right to receive a refund of the Deposit), its
out-of-pocket expenses and costs (documented by paid invoices to third parties)
in connection with this transaction, including reasonable legal fees incurred in
the pursuit of collection of such out-of-pocket expenses, in an amount not to
exceed an aggregate of $75,000, whereupon neither party shall have any further
rights, duties or obligations hereunder other than the obligations and rights
set forth herein that expressly survive the termination of this Agreement, (ii)
with respect to the failure to convey the Property as required hereunder, to
pursue specific performance of such obligation of Seller or (iii) if and only if
specific performance is not available to Purchaser as a result of Seller
conveying the Property to a third party in violation of this Agreement, to
terminate this Agreement by written notice to


25



--------------------------------------------------------------------------------





Seller and the Escrow Agent, in which event the Deposit shall be returned to
Purchaser and Purchaser may recover, as its sole recoverable damages (but
without limiting its right to receive a refund of the Deposit), its
out-of-pocket expenses and costs (documented by paid invoices to third parties)
in connection with this transaction, including reasonable legal fees incurred in
the pursuit of collection of such out-of-pocket expenses, in an amount not to
exceed an aggregate of $250,000, whereupon neither party shall have any further
rights, duties or obligations hereunder other than the obligations and rights
set forth herein that expressly survive the termination of this Agreement. As a
condition precedent to Purchaser’s exercising any right it may have to bring an
action for specific performance hereunder, Purchaser must commence such action
for specific performance within thirty (30) days after the scheduled Closing
Date. Purchaser agrees that its failure to timely commence such an action for
specific performance within such thirty (30) day period shall be deemed a waiver
by it of its right to commence an action for specific performance as well as a
waiver by it of any right it may have to file or record a notice of lis pendens
or notice of pendency of action or similar notice against the Property. In no
event shall Purchaser seek, or Seller be liable for, any damages to Purchaser,
including, without limitation, punitive or consequential damages.
11.2 Seller Default From and After Closing. Subject to the limitations set forth
in Section 6.4 of this Agreement, if Seller is in breach or default of any of
its obligations or agreements hereunder that survive the Closing when
performance is required, including, without limitation, any obligations or
agreements under the documents delivered at Closing by Seller pursuant to
Section 9.2.1 of this Agreement, or if any of the Express Representations should
be false in any material respect and Purchaser shall first become actually aware
of same after the Closing Date, then Purchaser shall give Seller written notice
of such breach or default of such obligation, agreement or representation
hereunder prior to the expiration of the applicable survival period of such
breach or default and Seller shall have thirty (30) days from the date of
receipt of such notice to cure such breach or default. If Seller fails to cure
such breach or default within such thirty (30) day period, and the reasonably
estimated losses or damages sustained as a result of Seller’s failure or
inability to perform any of its obligations, agreements or Express
Representations hereunder exceed Fifty Thousand and 00/100 Dollars ($50,000.00),
then Seller shall be liable for the actual direct damages suffered by Purchaser
due to such uncured breach or default from the first dollar of loss.
Notwithstanding anything to the contrary contained herein, (i) in no event shall
Seller be liable to Purchaser for damages in an aggregate amount in excess of
Four Hundred Ten Thousand and 00/100 Dollars ($410,000.00), (ii) Seller’s
inability to satisfy a condition of this Agreement shall not be considered a
default by Seller hereunder unless such inability results from the breach of any
of Seller’s representations set forth in Section 6.1 or the breach of Seller’s
express covenants and obligations hereunder, and (iii) if Purchaser has actual
knowledge of a default by Seller on the Closing Date and Purchaser elects to
close the transaction contemplated herein, Purchaser shall be deemed to have
irrevocably waived that


26



--------------------------------------------------------------------------------





specific default and Seller shall not have any liability with respect to such
default; provided, however, that nothing contained herein shall constitute a
waiver by Purchaser of any damages, rights or remedies which may be available to
Purchaser against Seller at law as a result of any breach or default by Seller
of any of Seller’s obligations or agreements hereunder that survive the Closing
when performance is required, including, without limitation, any obligations or
agreements under the documents delivered at Closing by Seller pursuant to
Section 9.2.1 of this Agreement, or if any of the Express Representations should
be false in any material respect and Purchaser shall first become actually aware
of same after the Closing Date, all of which are hereby expressly reserved by
Purchaser, in each case subject to the limitations of liability set forth in
this Section 11.2; provided, however, nothing contained herein shall entitle
Purchaser to consequential or punitive damages or any other sums in excess of
Purchaser’s actual damages.
11.3 Purchaser Default. The parties acknowledge and agree that Seller should be
entitled to compensation for any detriment suffered if Purchaser fails to
consummate the purchase of the Property if and when required to do so under the
terms of this Agreement, but agree that it would be extremely difficult to
ascertain the extent of the actual detriment Seller would suffer as a result of
such failure. Consequently, if Purchaser fails to consummate the purchase of the
Property on the Closing Date or fails to perform any of its other covenants in
any material respect, or otherwise defaults in its obligations hereunder, then
Seller shall be entitled to terminate this Agreement by giving written notice
thereof to Purchaser prior to or at the Closing, in which event the Deposit
shall be paid to Seller as fixed, agreed and liquidated damages, and, after the
payment of the Deposit to Seller, neither Seller nor Purchaser will have any
further rights or obligations under this Agreement, except for any obligations
that expressly survive termination, except that Seller shall have the right to
pursue an action against Purchaser for Seller’s actual damages suffered on
account of a default by Purchaser under Sections 5.1.2, 6.2, 12.2 and 15.17 of
this Agreement; provided, however, that nothing contained herein shall
constitute a waiver by Seller of any damages, rights or remedies which may be
available to Seller against Purchaser at law as a result of any material breach
of a representation or warranty or other material default of Purchaser hereunder
(other than Purchaser’s failure to consummate the purchase of the Property on
the Closing Date for which Seller shall be paid the Deposit in accordance with
the immediately preceding sentence), all of which are hereby expressly reserved
by Seller; provided, however, nothing contained herein shall entitle Seller to
consequential or punitive damages or any other sums in excess of Seller’s actual
damages.
11.4 Delivery of Materials. Notwithstanding anything contained in this Agreement
to the contrary, if this Agreement is terminated for any reason whatsoever, then
Purchaser shall promptly deliver to Seller all Property Information provided to
Purchaser by Seller, including copies thereof in any form whatsoever, including
electronic form, along with, upon Seller’s prior written request, any and all
tests results and studies of the Property performed by or on behalf of Purchaser
pursuant to Article 5, excluding any confidential or proprietary information or


27



--------------------------------------------------------------------------------





financial modeling. The obligations of Purchaser under this Section 11.4 shall
survive any termination of this Agreement.
ARTICLE 12 BROKERAGE COMMISSION
12.1 Brokers. Seller represents and warrants to Purchaser that Seller has not
contacted or entered into any agreement with any real estate broker, agent,
finder, or any party in connection with this transaction, except for Moran &
Company (“Seller’s Broker”) and that Seller has not taken any action which would
result in any real estate broker’s or finder’s fees or commissions being due and
payable to any party other than Seller’s Broker with respect to the transaction
contemplated hereby. Seller will be solely responsible for the payment of
Seller’s Broker’s commission in accordance with the provisions of a separate
agreement. Purchaser hereby represents and warrants to Seller that Purchaser has
not contracted or entered into any agreement with any real estate broker, agent,
finder, or any party in connection with this transaction and that Purchaser has
not taken any action which would result in any real estate broker’s or finder’s
fees or commissions being due or payable to any party with respect to the
transaction contemplated hereby.
12.2 Indemnity. Each party hereby indemnifies and agrees to hold the other party
harmless from and against any loss, liability, damage, cost, or expense
(including, without limitation, reasonable attorneys’ fees) paid or incurred by
the other party by reason of a breach of the representation and warranty made by
such party under this Article 12. Notwithstanding anything to the contrary
contained in this Agreement, the indemnities set forth in this Section 12.2
shall survive the Closing or earlier termination of this Agreement.
ARTICLE 13 NOTICES
13.1 Written Notice. All notices, demands and requests which may be given or
which are required to be given by either party to the other party under this
Agreement must be in writing.
13.2 Method of Transmittal. All notices, demands, requests or other
communications required or permitted to be given hereunder must be sent (i) by
United States certified mail, postage fully prepaid, return receipt requested,
(ii) by hand delivery, or (iii) by FedEx or a similar nationally recognized
overnight courier service. All such notices, demands, requests or other
communications shall be deemed to have been given for all purposes of this
Agreement upon the date of receipt or refusal, except that whenever under this
Agreement a notice is either received on a day which is not a Business Day or is
required to be delivered on or before a specific day which is not a Business
Day, the day of receipt or required delivery shall automatically be extended to
the next Business Day.


28



--------------------------------------------------------------------------------





13.3 Addresses. The addresses for proper notice under this Agreement are as
follows:
As to Seller:
GGT TRG Grand Lakes TX, LLC
c/o Trinsic Residential
3100 Monticello Avenue, Suite 900
Dallas, Texas 75205
Attention: Brian Tusa
 
 
With copies to:
GGT TRG Grand Lakes TX, LLC
CNL Center at City Commons
450 South Orange Avenue
Orlando, Florida 32801
Attention: Michael Tetrick
 
 
 
and
 
 
 
GGT TRG Grand Lakes TX, LLC
CNL Center at City Commons
450 South Orange Avenue
Orlando, Florida 32801
Attention: Jeffrey Sirolly
 
 
 
and
 
 
 
Dentons US LLP
2000 McKinney Avenue, Suite 1900
Dallas, Texas 75201
Attention: Toni Weinstein
 
 
 
and
 
Lowndes, Drosdick, Doster, Kantor & Reed, P.A.
450 South Orange Avenue, Suite 800
Orlando, Florida 32801
Attention: Joaquin E. Martinez, Esq.
 
 
As to Purchaser:
Lloyd Jones Capital LLC
1001 Brickell Bay Drive, Suite 1200
Miami, Florida 33131
Attention: Christopher C. Finlay
 
 
With a copy to:
Shackelford, Bowen, McKinley & Norton, LLP
9201 N. Central Expressway, 4th Floor
Dallas, Texas 75231
Attention: Michelle Snedden



29



--------------------------------------------------------------------------------





 
 
As to Escrow Agent:
Republic Title of Texas, Inc.
2626 Howell Street, 10th Floor
Dallas, Texas 75204
Attention: Jennifer Haden



Either party may from time to time by written notice to the other party
designate a different address for notices. Notices sent to or from an address
outside of the continental United States shall be sent only by one of the
methods specified in clauses (ii) or (iii) of this Section 13.3. Anything
contained in this Section 13.3 to the contrary notwithstanding, all notices may
be executed and sent by the parties’ counsel.


ARTICLE 14 ASSIGNMENT
Neither party shall have the right to assign this Agreement without the prior
written consent of the other, which consent may be granted or withheld in the
sole and absolute discretion of the party whose consent has been requested.
Seller hereby consents to an assignment at Closing by Purchaser of its interest
in this Agreement to an affiliate of Purchaser without further evidence of such
subsidiary’s financial capability to consummate Closing hereunder, provided that
such subsidiary shall assume, in writing (by execution of an assignment and
assumption agreement satisfactory to Seller), all of Purchaser’s obligations
under this Agreement.
ARTICLE 15 MISCELLANEOUS
15.1 Entire Agreement. This Agreement embodies the entire agreement between the
parties and cannot be varied except by the written agreement of the parties and
supersedes all prior agreements and undertakings.
15.2 Modifications. This Agreement may not be modified except by the written
agreement of the parties.
15.3 Gender and Number. Words of any gender used in this Agreement will be
construed to include any other gender and words in the singular number will be
construed to include the plural, and vice versa, unless the context requires
otherwise.
15.4 Captions. The captions used in connection with the Articles, Sections and
Subsections of this Agreement are for convenience only and will not be deemed to
expand or limit the meaning of the language of this Agreement.


30



--------------------------------------------------------------------------------





15.5 Successors and Assigns. This Agreement will be binding upon and inure to
the benefit of the parties hereto and their respective legal representatives,
successors and permitted assigns.
15.6 Controlling Law. This Agreement will be construed under, governed by and
enforced in accordance with the laws of the State of Texas (without reference to
conflicts of laws principles).
15.7 Exhibits. All exhibits, attachments, schedules, annexed instruments and
addenda referred to herein will be considered a part hereof for all purposes
with the same force and effect as if set forth verbatim herein.
15.8 No Rule of Construction. Seller and Purchaser have each been represented by
counsel in the negotiations and preparation of this Agreement; therefore, this
Agreement will be deemed to be drafted by both Seller and Purchaser, and no rule
of construction will be invoked respecting the authorship of this Agreement.
15.9 Severability. In the event that any one or more of the provisions contained
in this Agreement (except the provisions relating to Seller’s obligations to
convey the Property and Purchaser’s obligation to pay the Purchase Price, the
invalidity of either of which shall cause this Agreement to be null and void)
are held to be invalid, illegal, or unenforceable in any respect, such
invalidity, illegality, or unenforceability will not affect any other provisions
hereof, and this Agreement shall be construed as if such invalid, illegal, or
unenforceable provision had not been contained herein, provided, however, that
the parties hereto shall endeavor in good faith to rewrite the affected
provision to make it (i) valid, and (ii) consistent with the intent of the
original provision.
15.10 Time of Essence. Time is important to both Seller and Purchaser in the
performance of this Agreement, and both parties have agreed that TIME IS OF THE
ESSENCE with respect to any date set out in this Agreement.
15.11 Business Days. “Business Day” means any day on which business is generally
transacted by banks in the State of Texas. If the final date of any period which
is set out in any paragraph of this Agreement falls upon a day which is not a
Business Day, then, and in such event, the time of such period will be extended
to the next Business Day.
15.12 No Memorandum. Purchaser and Seller agree not to record this Agreement or
any memorandum hereof.
15.13 Press Releases. Prior to Closing, any release to the public of information
with respect to the sale contemplated herein or any matters set forth in this
Agreement will be made


31



--------------------------------------------------------------------------------





only in the form approved by Purchaser and Seller except for any disclosure that
may be required by law or applicable regulation to be made to any applicable
governmental or quasi-governmental authorities or to the public. After the
Closing has occurred, Seller and Purchaser shall each have the right to issue a
press release regarding consummation of the transactions contemplated in this
Agreement.
15.14 Attorneys’ Fees and Costs. In the event either party is required to resort
to litigation to enforce its rights under this Agreement, the non-prevailing
party in such litigation shall pay the costs, expenses and reasonable attorneys’
fees incurred by the prevailing party in connection with such action.
15.15 Counterparts and Expiration of Offer. This Agreement may be executed in
multiple counterparts which shall together constitute a single document.
However, this Agreement shall not be effective unless and until all counterpart
signatures have been obtained. An unsigned draft of this Agreement shall not be
considered an offer by either party to purchase or sell the Property.
15.16 Waiver of Jury Trial. EACH PARTY HEREBY WAIVES TRIAL BY JURY IN ANY
ACTION, PROCEEDING, CLAIM OR COUNTERCLAIM BROUGHT BY EITHER PARTY IN CONNECTION
WITH ANY MATTER ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS AGREEMENT, THE
RELATIONSHIP OF SELLER AND PURCHASER HEREUNDER, PURCHASER’S OWNERSHIP OR USE OF
THE PROPERTY, AND/OR ANY CLAIMS OF INJURY OR DAMAGE RELATED TO THE PROPERTY.
15.17 Confidentiality.
15.17.1 Except as provided otherwise in this Section 15.17, Purchaser and
Seller, for the benefit of each other, hereby agree that neither of them will
release or cause or permit to be released to the public any press notices,
publicity (oral or written) or advertising promotion relating to, or otherwise
publicly announce or disclose or cause or permit to be publicly announced or
disclosed, in any manner whatsoever, the terms, conditions or substance of this
Agreement or the transactions contemplated herein, without first obtaining the
consent of the other party hereto, which may be granted or withheld in the sole
discretion of the other party. However, each party consents to any disclosure of
this Agreement which the other party reasonably believes is required by law, by
the public disclosure obligations required by the U.S. Securities Exchange
Commission, or which is recommended in good faith by counsel to such other
party.
15.17.2 It is understood that the foregoing shall not preclude any party from
discussing the substance or any relevant details of the transactions
contemplated in this Agreement on a confidential basis with any of its
attorneys, accountants, professional


32



--------------------------------------------------------------------------------





consultants, financial advisors, rating agencies, or potential lenders, as the
case may be, or prevent any party hereto from complying with applicable laws,
including, without limitation, governmental regulatory, disclosure, tax and
reporting requirements. Notwithstanding the foregoing, Purchaser shall have the
right to deliver such information to Purchaser’s potential investors and
potential lenders, in each case on a need-to-know basis after the recipients
have been informed of the confidential nature of such information and directed
not to disclose such information except in accordance with this Section 15.17.
The aforementioned shall not preclude the disclosure to potential investors of
the proposed purchase price, the net operating income of the Property and the
approximate rate of return on the investment.
15.17.3 In addition to any other remedies available to Seller and Purchaser,
Seller and Purchaser shall each have the right to seek equitable relief,
including, without limitation, injunctive relief or specific performance,
against the other party or its representatives in order to enforce the
provisions of this Section 15.17.
15.17.4 Notwithstanding any other provision of this Agreement, the provisions of
Section 15.17 shall survive the termination of this Agreement for one (1) year
following the Effective Date, but shall not survive Closing.
15.18 Jurisdiction and Service of Process. The parties hereto agree to submit to
personal jurisdiction in the State of Texas in any action or proceeding arising
out of this Agreement and, in furtherance of such agreement, the parties hereby
agree and consent that without limiting other methods of obtaining jurisdiction,
personal jurisdiction over the parties in any such action or proceeding may be
obtained within or without the jurisdiction of any court located in the State of
Texas and that any process or notice of motion or other application to any such
court in connection with any such action or proceeding may be served upon the
parties by certified mail to or by personal service at the last known address of
the parties, whether such address be within or without the jurisdiction of any
such court. Purchaser hereby irrevocably designates its counsel, Shackelford,
Bowen, McKinley & Norton, LLP, as its agent for service of process in connection
with any matter relating to this Agreement. The provisions of this Section 15.18
shall survive the Closing or the termination hereof.
15.19 Exculpation. Purchaser agrees that it does not have and will not have any
claims or causes of action against the Seller Knowledge Individual, any Related
Entity or any disclosed or undisclosed officer, director, employee, trustee,
shareholder, member, manager, partner, principal, parent, subsidiary or other
affiliate of Seller or any Related Entity, or any officer, director, employee,
trustee, shareholder, partner or principal of any such parent, subsidiary or
other affiliate (collectively, “Seller’s Affiliates”) arising out of or in
connection with the Property or this Agreement or the transactions contemplated
hereby. Purchaser agrees to look solely to Seller and its assets for the
satisfaction of any liability or obligation arising under this


33



--------------------------------------------------------------------------------





Agreement or the transactions contemplated hereby, or for the performance of any
of the covenants, warranties or other agreements contained herein, or the
Property and further agrees not to sue or otherwise seek to enforce any personal
obligation against any of Seller’s Affiliates with respect to any matters
arising out of or in connection with this Agreement or the transactions
contemplated hereby or the Property. Without limiting the generality of the
foregoing provisions of this Section 15.19, Purchaser hereby unconditionally and
irrevocably waives any and all claims and causes of action of any nature
whatsoever it may now or hereafter have against Seller’s Affiliates, and hereby
unconditionally and irrevocably releases and discharges Seller’s Affiliates from
any and all liability whatsoever which may now or hereafter accrue in favor of
Purchaser against Seller’s Affiliates in connection with or arising out of this
Agreement or the transactions contemplated hereby or the Property. The
provisions of this Section 15.19 shall survive the termination of this Agreement
and the Closing.
15.20 Exclusive Negotiations. Commencing on the Effective Date and continuing
for such period of time thereafter as this Agreement remains in full force and
effect, Seller will not enter into any new negotiations with any third parties
for the sale of the Property.
[Signature Page Follows]


34



--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties have executed this Purchase and Sale Agreement
as of the date first written above.
SELLER:


GGT TRG GRAND LAKES TX, LLC, a Delaware limited liability company


By:
TRG Grand Corner, L.P., a Delaware limited partnership, its operating member



By:
TRG –Grand Corner GP, LLC, a Delaware limited liability company, its general
partner





By:    /s/ Brian J. Tusa
Brian J. Tusa
President




PURCHASER:


LLOYD JONES CAPITAL LLC,
a Florida limited liability company




By:    /s/ Christopher Finlay
Name:    Christopher Finlay
Title:    Manager/President




35



--------------------------------------------------------------------------------






EXHIBIT A


LEGAL DESCRIPTION




Intentionally Omitted








A-1



--------------------------------------------------------------------------------






EXHIBIT B


ESCROW AGREEMENT




Intentionally Omitted








B-1



--------------------------------------------------------------------------------






EXHIBIT C


FORM OF SPECIAL WARRANTY DEED




Intentionally Omitted




C-1



--------------------------------------------------------------------------------







EXHIBIT A


PROPERTY




Intentionally Omitted




C-2



--------------------------------------------------------------------------------







EXHIBIT B


[Permitted Exceptions]




Intentionally Omitted


C-3



--------------------------------------------------------------------------------







EXHIBIT “C”
TO SPECIAL WARRANTY DEED


RESTRICTIONS AGAINST CONDOMINIUM CONVERSION




Intentionally Omitted










C-4



--------------------------------------------------------------------------------






EXHIBIT D


FORM OF BILL OF SALE




Intentionally Omitted




D-1



--------------------------------------------------------------------------------







EXHIBIT A


REAL PROPERTY DESCRIPTION




Intentionally Omitted








D-2



--------------------------------------------------------------------------------






EXHIBIT E


FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT




Intentionally Omitted




E-1



--------------------------------------------------------------------------------







EXHIBIT A


Real Property Description




Intentionally Omitted




E-2



--------------------------------------------------------------------------------







EXHIBIT B


Leases, Licenses and Security Deposits




Intentionally Omitted




E-3



--------------------------------------------------------------------------------







EXHIBIT C


Contracts




Intentionally Omitted




E-4



--------------------------------------------------------------------------------






EXHIBIT F


FORM OF TENANT NOTIFICATION LETTER




Intentionally Omitted








F-1



--------------------------------------------------------------------------------






EXHIBIT G


FORM OF QUIT CLAIM ASSIGNMENT OF SUBCONTRACTS




Intentionally Omitted








G-1



--------------------------------------------------------------------------------






SCHEDULE 1.4


RENT ROLL




Intentionally Omitted









--------------------------------------------------------------------------------






SCHEDULE 1.5


LICENSES




Intentionally Omitted







--------------------------------------------------------------------------------







SCHEDULE 1.8


CONTRACTS




Intentionally Omitted







--------------------------------------------------------------------------------







SCHEDULE 4.1


PROPERTY INFORMATION




Intentionally Omitted







--------------------------------------------------------------------------------







SCHEDULE 6.1.3


LITIGATION


NONE





--------------------------------------------------------------------------------







SCHEDULE 6.1.8


VIOLATIONS OF LAW


NONE



